DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on May 31, 2022 is acknowledged and has been entered.  Claims 1-3, 5-11, 14-20 and 41 are pending.  Claim 1 and 14 are amended.  Claim 4, 12-13, 21-40 is canceled.
Claims 1-3, 5-11, 14-20 and 41 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL as necessitated by Amendment.

Previous Grounds of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-7 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 15458528 (reference application ‘528). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of amplification which includes a step of PCR and a step of amplification which is isothermal (see claim 1 and claim 4).  While the method of the ‘528 application is drawn to more broad terminology, the language of the method reads on the method as claimed when all of the dependent claims are considered in view of the independent claim.  For example, claims 11-13 of the ‘528 application include specific steps of thermocycling and isothermal amplification.  Therefore the claims are not patentable in view of these conflicting claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,822,648 (“‘648 patent” herein) in view of Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of amplification which includes a step of PCR and a step of amplification which is isothermal.  Claim 1 of the ‘648 patent recites a very similar method as compared to claim 1 of the instant case.  There are differences between the claims but the differences are encompassed by and rendered obvious by the teachings of Christ et al. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of the ‘648 patent and Christ to arrive at the claimed invention with a reasonable expectation for success.  Christ teaches “we have overcome this limitation by amplification of recombinant circular DNA molecules directly from ligation reactions. The amplification by bacteriophage Phi29 polymerase increased the number of transformants; thus from a nanogram-scale ligation of DNA fragments comprising two sub-libraries of variant antibody domains, we succeeded in amplifying a highly diverse and large combinatorial phage antibody library (>10^9 transformants in Escherichia coli and 10^5-fold more transformants than without amplification). From the amplified library, but not from the smaller un-amplified library, we could isolate several antibody fragments against a target antigen.  Therefore, one of ordinary skill in the art at the time the invention was made would adjusted the teachings of the ‘648 patent and Christ to arrive at the claimed invention with a reasonable expectation for success.
Therefore the claims are not patentable in view of these conflicting claims.

Claim Rejections - 35 USC § 112 - overcome
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment to claim 14 overcomes the rejection under 112.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

New Grounds of Rejection as necessitated by Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, 14-15 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US PgPub 20020081598; June 2002) in view of Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6).
With regard to claim 1, Evans teaches a method for detecting a first genetic element and a second genetic element on a common double-stranded nucleic acid molecule, the method comprising:
performing a first amplification reaction in a first amplification reaction mixture, wherein the first amplification reaction mixture comprises: 
i) the common double-stranded nucleic acid molecule, wherein the common double-stranded nucleic acid molecule comprises a first strand and a second strand, and also the first genetic element and the second genetic element, wherein the first genetic element comprises a first genetic element first complementary sequence and a first genetic element second complementary sequence, wherein the second genetic element comprises a second genetic element first complementary sequence and a second genetic element second complementary sequence, wherein the first genetic element first complementary sequence and the second genetic element first complementary sequence are part of the first strand, and wherein the first genetic element second complementary sequence and the second genetic element second complementary sequence are part of the second strand (see Figure 1, where there are multiple genetic elements spaced apart on the target and where there are first and second rounds of amplification; see paragraph 009 and paragraph 0011, where the method is described in detail); 
ii) a first amplification reaction first primer, wherein the first amplification reaction first primer has a nucleotide sequence which is complementary to the first genetic element first complementary sequence; and iii) a first amplification reaction second primer, wherein the first amplification reaction second primer has a nucleotide sequence which is complementary to the second genetic element second complementary sequence, and wherein a first amplification reaction product is generated in the first amplification reaction mixture, wherein the first amplification reaction product comprises at least a portion of the first genetic element and at least a portion of the second genetic element, and wherein the first amplification reaction product has a double-stranded, linear configuration (see Figure 1, where there are multiple genetic elements spaced apart on the target and where there are first and second rounds of amplification; see paragraph 009 and paragraph 0011, where the method is described in detail); 
performing a ligation reaction in a ligation reaction mixture (see Figure 1, where the first round of amplification is followed by a ligation step), wherein the ligation reaction mixture comprises 
i) the first amplification reaction product; and ii) a ligase enzyme, and wherein in the ligation reaction mixture a circular ligation product is formed from the first amplification reaction product, wherein the circular ligation product is double-stranded and comprises a circular ligation product first strand and a circular ligation product second strand and wherein the circular ligation product first strand comprises the nucleotides of the first amplification reaction product first strand and the circular ligation product second strand comprises the nucleotides of the first amplification reaction product second strand (see Figure 1, where the first round of amplification is followed by a ligation step and where the circularized ligation product is amplified in a second round of amplification);
wherein formation of the circular ligation product brings said first genetic element much closer to second genetic element om the circular ligation product than the first genetic element and second genetic element occur in relation to each other in the common double stranded nucleic acid molecule (“The first DNA fragment is circularized by intramolecular ligation to produce a circular DNA molecule. Thus, the intervening sequence lying between the NPs in the native gene is eliminated, and replaced with a much shorter sequence that includes both of the PCR primer sequences linked together. The methods of the invention, therefore, can be used to bring distantly spaced NPs into closer proximity on a circular DNA molecule, allowing haplotype structure to be determined” paragraph 009, see also Figure 1 where the shorter space between genetic elements is depicted); and
performing a second amplification reaction in a second amplification reaction mixture, wherein the second amplification reaction mixture comprises: 
i) the circular ligation product; 
ii) a second amplification reaction first primer, wherein the second amplification reaction first primer has a nucleotide sequence which is complementary to the first genetic element second complementary sequence (see Figure 1, where the first round of amplification is followed by a ligation step and where the circularized ligation product is amplified in a second round of amplification; see also paragraph 009 and 0011; see also p 7-8, where the method is described); and 
iii) a second amplification reaction second primer, wherein the second amplification reaction second primer has a nucleotide sequence which is complementary to the second genetic element first complementary sequence, and wherein a second amplification reaction product is generated in the second amplification reaction mixture, wherein the second amplification reaction product comprises at least a portion of the first genetic element and at least a portion of the second genetic element; and detecting the second amplification reaction product (see Figure 1, where the first round of amplification is followed by a ligation step and where the circularized ligation product is amplified in a second round of amplification; see also paragraph 009 and 0011; see also p 7-8, where the method is described)
With regard to claim 5, Evans teaches a method of claim 1, wherein the first amplification reaction first primer and the first amplification reaction second primer are each at least 6 nucleotides and no more than 50 nucleotides in length (Table 1, where the primers are 39 basepairs or less in length).  
With regard to claim 10, Evans teaches a method of claim 1, wherein the ligase enzyme is T4 DNA ligase (paragraph 52-53, where the ligase is T4 DNA ligase).  
With regard to claim 11, Evans teaches a method of claim 1, wherein the second amplification reaction first primer and the second amplification reaction second primer are each at least 6 nucleotides and no more than 60 nucleotides in length (Table 1, where the primers are 39 basepairs or less in length).  
With regard to claim 14, Evans teaches a method of claim 3, wherein the second amplification reaction first primer comprises a first region and a second region, wherein the second region of the second amplification reaction first primer is complementary to the second genetic element first complementary sequence and the second amplification reaction second primer comprises a first region and a second region, wherein the second region of the second amplification reaction second primer is complementary to the first genetic element second complementary sequence, and wherein the first region of the second amplification reaction second primer is complementary to the first region of the second amplification reaction first primer (see Figure 1, where there are multiple genetic elements spaced apart on the target and where there are first and second rounds of amplification; see paragraph 009 and paragraph 0011, where the method is described in detail).  
With regard to claim 15, Evans teaches a method of claim 14, wherein the first region of the second amplification reaction second primer is also complementary to at least a portion of the first strand of the circular ligation product (see Figure 1, where there are multiple genetic elements spaced apart on the target and where there are first and second rounds of amplification; see paragraph 009 and paragraph 0011, where the method is described in detail).U.S. App. No. 15/881,375 Attorney Docket No. 3034.502 -4-
With regard to claim 41, Evans teaches wherein first primer and second primer of the second nucleic acid amplification step are different than the first primer and second primer of the first nucleic acid amplification step (paragraph Table 1, where the primers are 39 basepairs or less in length; paragraph 48-55, where the method of the first and second rounds of amplification are taught).
Regarding claim 1, while Evans teaches the method of amplification and ligation of the circular template and teaches a further round of amplification, Evans does not specifically teach the inclusion of a second round of amplification which includes isothermal amplification, or other amplification that does not include thermal cycling.
With regard to claim 1, Christ teaches iii) a second amplification reaction second primer, wherein the second amplification reaction second primer has a nucleotide sequence which is complementary to the second genetic element first complementary sequence, and wherein a second amplification reaction product is generated in the second amplification reaction mixture, wherein the second amplification reaction product comprises at least a portion of the first genetic element and at least a portion of the second genetic element; and detecting the second amplification reaction product (Figure 4, where the product following ligation and recombination is amplified using phi29 amplification which is isothermal; p 4 “Generation of a large antibody repertoire from nanogram-scale ligation reactions heading, where the phi29 amplification of the ligation product is described);
wherein the first amplification reaction is a polymerase-chain reaction (PCR) amplification reaction (Abstract, Figure 4, where the phagemid vector is amplified and where the first, second and third genetic element is amplified using PCR); wherein the second amplification reaction is performed without thermocycling (Figure 4, where the product following ligation and recombination is amplified using phi29 amplification which is isothermal; p 4 “Generation of a large antibody repertoire from nanogram-scale ligation reactions heading, where the phi29 amplification of the ligation product is described).  
With regard to claim 2, Christ teaches a method of claim 1, wherein the first genetic element and the second genetic element are separated from each other on the double-stranded nucleic acid molecule by at least 2000 and no more than 50000 nucleotides (Table 1, where genomic locations are provided).  
With regard to claim 3, Christ teaches a method of claim 1, wherein the first genetic element and the second genetic element are separated from each other on the double-stranded nucleic acid molecule by at least 4000 and no more than 50000 nucleotides (Table 1, where genomic locations are provided).  
With regard to claim 6, Christ teaches a method of claim 1, wherein at least one of the first amplification reaction first primer and the first amplification reaction second primer in the first amplification reaction mixture is phosphorylated at the 5' end of the primer (p 2, “library construction” heading, where the template is described and where the primers for the vector and the template are given).U.S. App. No. 15/881,375 Attorney Docket No. 3034.502 -3-  
With regard to claim 7, Christ teaches a method of claim 1, wherein both of the first amplification reaction first primer and the first amplification reaction second primer in the first amplification reaction mixture are phosphorylated at the 5' end of the primer (p 2, “library construction” heading, where the template is described and where the primers for the vector and the template are given).  
With regard to claim 8, Christ teaches a method of claim 1, further comprising, prior to performing the ligation reaction, incubating the first amplification reaction product with a kinase enzyme (p. 2, where the oligonucleotides are described and include phosphorylation after treatment with a kinase).  
With regard to claim 9, Christ teaches a method of claim 8, wherein the kinase enzyme is T4 polynucleotide kinase (see first round and second round selection guidance on p. 2).   
With regard to claim 17, Christ teaches a method of claim 1, wherein the first genetic element is an antibiotic resistance gene (p. 1 “model amplification” heading, where antibiotic resistance genes are included).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Evans to include the teachings of Christ to arrive at the claimed invention with a reasonable expectation for success.  While the steps of Evans and Christ are different, both Evans and Christ teach methods which include circular ligation and multiple rounds of amplification.  Christ teaches a second round of amplification of the circular template which includes the use of a phi29 polymerase and note “Our results demonstrate that Phi29 polymerase can amplify ligation reactions in vitro without detectable biases, yielding sub-milligram quantities of DNA and potentially increasing the number of transformants in excess of 106-fold” Christ also teaches “Our method requires only minute quantities of DNA as a starting template. This allowed us to assemble transformable constructs in a single step from PCR products, removing the need for plasmid preparations or stepwise cloning. It may also facilitate the cloning of rare DNAs from fossil, environmental or forensic samples, that are frequently not accessible by direct cloning or amplification. Although we have so far exclusively used the method for the amplification of ligation reactions, it should also be suitable for other applications in which only limited amounts of circular DNA are available, such as the amplification of BAC libraries” (e108, p 5).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Evans to include the teachings of Christ to arrive at the claimed invention with a reasonable expectation for success.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US PgPub 20020081598; June 2002) in view of Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6) as applied over claims 1-3, 5-11, 14-15 and 41 above and further in view of Yang et al. (Anal Chem, 2007, 79:3320-3329).
With regard to claim 16, Yang teaches a method of claim 1, wherein the second amplification reaction product is detected in real-time as it is generated (Abstract, Fig 4 legend, where RCA detection is depicted, p. 3322, col. 1 “real time RCA measurements” heading).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Evans and Christ to include real time detection of amplification products as taught by Yang to arrive at the claimed invention with a reasonable expectation for success.  Yang teaches “To facilitate the development of real-time rolling circle amplification (RCA) for protein targets, we have developed a novel type of conformation switching aptamer that can be circularized upon interaction with its protein target, the platelet-derived growth factor (PDGF). Using the structure-switching aptamer, real-time RCA can be used to specifically quantitate PDGF down to the low-nanomolar range (limit of detection, 0.4 nM), even against a background of cellular lysate” (abstract).  Yang also teaches “One of the great advantages of the method described herein is that it can be immediately adapted to almost any aptamer and does not require two or more affinity reagents as do sandwich or proximity assays” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Evans and Christ to include real time detection of amplification products as taught by Yang to arrive at the claimed invention with a reasonable expectation for success.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US PgPub 20020081598; June 2002) in view of Christ et al. (Nucleic Acid Research, 2006, e108, 34(16):1-6) as applied over claims 1-3, 5-11, 14-15 and 41 above and further in view of Wielders et al. (J Clin Microbiol, 2002, 40(11):3970-3975).
With regard to claim 17, Wielders teaches a method of claim 1, wherein the first genetic element is an antibiotic resistance gene (Abstract).  
With regard to claim 18, Wielders teaches a method of claim 1, wherein the second genetic element is a pathogen gene (Abstract).  
With regard to claim 19, Wielders teaches a method of claim 1, wherein the first genetic element is the mecA gene (Abstract).  
With regard to claim 20, Wielders teaches a method of claim 1, wherein the second genetic element is a gene from Staphylococcus aureus (Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Evans and Christ to include analysis of mecA gene sequences as taught by Wielders to arrive at the claimed invention with a reasonable expectation for success.  Wielders teaches “High-level resistance to methicillin is caused by the mecA gene, which encodes an alternative penicillin-binding protein, PBP 2a. To determine the clonal relationships between methicillin-susceptible S. aureus (MSSA) and MRSA, we typed 1,069 S. aureus isolates (493 MSSA isolates and 576 MRSA isolates), collected mainly in North American and European hospitals between the 1960s and the year 2000, using pulsed-field gel electrophoresis and ribotyping” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Evans and Christ to include analysis of mecA gene sequences as taught by Wielders to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-11, 14-20 and 41 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	The double patenting rejection was not addressed by Applicant in the remarks filed with this office action.  The rejection is maintained.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harbers et al. (US PgPub 20080096255; April 2008) teaches a method of circular ligation that includes steps similar to the method as claimed.

Conclusion
No claims are allowed. All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM